DETAILED ACTION

Allowable Subject Matter
Claims 17-20, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require there be a pilot injection that precedes a primary injection in only one cylinder of the engine. The engine than measures a first response in an engine to determine the amount of fuel that was injected during the pilot injection to then modify the primary injection. This is measuring and determining in order to change the primary injection of the one cylinder which is done between engine cycles.  Where many references perform diagnostics on their fuel injectors this reference is providing a pilot injection to only one cylinder.  Fujii (U.S. Pat. No. 7,552,709) performs a similar task but only after causing the entire engine to operate in a pilot and main injection mode while testing the one cylinder, as opposed to these claims which do not perform pilot injections in the other cylinders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747